Citation Nr: 0030596	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  95-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from March 1961 to December 
1961. 

The appeal arises from the September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying service connection for a 
nervous disorder.  The veteran appealed the denial of service 
connection and was afforded a hearing before a hearing 
officer at the RO in December 1994.  A transcript of that 
hearing is contained in the claims folder.  The veteran's 
claim was denied by the hearing officer in a February 1995 
decision.  The Board in November 1997 remanded the case for 
further development, and at that time recharacterized the 
issue as set forth hereinabove on the title page.  


REMAND

In service on March 22, 1961, the veteran was admitted to the 
U.S. Naval Hospital, Beaufort, South Carolina, for complaints 
of urinary frequency, urgency, urgency incontinence, 
nocturia, and initial dysuria for the prior four days.  The 
veteran denied such difficulties prior to that time.  A 
history was noted of enuresis until age 14, when he was 
treated with pills with apparent improvement.  Upon current 
examination by a urologist, the veteran was physically within 
normal limits.  The impression was functional enuresis.  He 
was seen by neuropsychiatric service, determined to be fairly 
well-motivated, and recommended for a return to duty.  He was 
discharged from the hospital fit for duty on April 11, 1961.  
A discharge diagnoses was immaturity with symptomatic/habit 
reaction, urgency of urination.

Service medical records show that the veteran was 
hospitalized at the U.S. Naval Hospital in St. Albans, New 
York, from September 27, 1961, to October 11, 1961.  The 
veteran had been in an automobile accident and was first 
treated at the VA hospital in St. Albans, New York, beginning 
on September 18, 1961.  The veteran recalled no details from 
the accident, and suggested that he may have blacked out.  
The examiner noted that the veteran had reportedly been 
driving a car on a highway when he blacked out and struck a 
utility pole.  It was noted that the veteran had a history of 
prior occasional dizzy spells.  It was also noted that at the 
VA hospital no evidence of central nervous system damage was 
found.  The veteran complained of only very mild soreness 
upon admission to the Naval hospital.  The examiner noted 
that the veteran engaged in full normal activity very quickly 
and showed no deficits at any time in the course of this 
hospitalization.  The examiner diagnosed a brain concussion.  
The veteran was discharged from the hospitalization as fit 
for full duty.  

The veteran was again hospitalized at the U.S. Naval 
Hospital, St. Albans, on November 7, 1961.  He was admitted 
upon transfer from the VA hospital in Albany, New York, where 
he was voluntarily admitted the day before, after having been 
AWOL for two days, reportedly because of tension and things 
bothering him at the base so much that he could not handle 
them.  It was noted that the veteran's current illness and 
complaints began during basic training when the veteran was 
admitted to Beaufort Hospital for treatment of enuresis, with 
one month of treatment at Beaufort Hospital.  He was noted 
that he had successfully completed basic training following 
release from Beaufort Hospital, but then reportedly began to 
have periods of nervousness, and "uncontrollable crying 
spells at night, not related to any particular emotional 
difficulty or stress."  He reportedly was having 
difficulties with his studies and further training in 
service, and felt looked down upon by others.  The veteran 
complained of tension, nervousness, periods of dizziness 
caused by anxiety, and a return of enuresis which had caused 
him to go AWOL.  The veteran was noted to have had a history 
of enuresis until the age of 14.  Upon examination, examiners 
identified no psychiatric disorder.  A medical board assessed 
a personality disorder rendering the veteran unsuitable for 
further service.  He was diagnosed with immaturity with 
symptomatic habit reaction (enuresis).  On November 30, 1961, 
it was noted that the veteran was to be transferred to the 
Marine barracks.  From the Marine barracks, he was discharged 
from service in December 1961.  In none of the inservice 
hospitalization summaries was suicidal ideation noted.  

Pursuant to Board remand in November 1997, the veteran was 
afforded a VA psychiatric examination in April 1998.  The 
veteran told the examiner that he had been in an automobile 
accident while on leave in service, resulting in a short 
hospitalization at a VA hospital, followed by a psychiatric 
hospitalization for what he reported was at least a couple of 
months.  The veteran reported that he may have been suicidal 
during that hospitalization because he recalled having 
suicidal thoughts at that time.  The VA examiner concluded 
that a definitive answer to the question of whether the 
veteran had a psychiatric disorder which he developed in 
service could not be adequately answered without a review of 
the record of that multiple-month inservice psychiatric 
hospitalization about which the veteran had spoken.  

The Board notes that the veteran's service medical records 
are inconsistent with the veteran's narrative regarding his 
period of service, which he reported to the VA examiner in 
April 1998.  Specifically, there is no evidence of a 
multiple-month psychiatric hospitalization following the 
veteran's September 1961 inservice automobile accident, and 
such a protracted psychiatric hospitalization during the 
veteran's brief military service is inconsistent with other 
entries in the veteran's service medical records. 

At the time of the November 1997 Board remand, the physician 
conducting the VA psychiatric examination was instructed to 
review the claims folder, which would have included the 
assembled service medical records as well as a copy of the 
Board remand, and to state that the claims folder was 
reviewed in his examination report.  His answer or non-answer 
to the questions posed by the Board, and his failure to state 
that he reviewed the claims folder, leaves the Board to 
speculate on this matter at the current time.  What is clear 
to the Board at the current time is that the service medical 
records in the claims folder are complete, and there is no 
need to search for additional service medical records, 
because such records do not exist.  

As will be further explained, the Board finds that further 
remand is necessary to obtain further VA clinical records, to 
the extent available, and for an additional VA psychiatric 
examination benefited by the examiner's review of the entire 
claims folder.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).   

Records added to the claims folder since the November 1997 
Board remand include records provided by the Social Security 
Administration in March 1998.  Among the records provided by 
the Social Security Administration are private psychiatric 
treatment records at the Albany Medical Center Hospital, 
dating from the late 1970's.  

The Board notes that in its November 1997 remand the Board 
requested that all available records be obtained from the 
VAMC in Albany, New York, not merely those beginning in 1990. 
In December 1997 the RO requested via AMIE (Automated Medical 
Information Exchange) that VAMC Albany provide outpatient 
treatment records and hospitalization records from 1990 to 
the present.  It thus appears that records from that VAMC 
were not requested in full by the RO.  This development 
requested by the Board in November 1997 must therefore still 
be completed, including obtaining records at VAMC Albany 
prior to 1990.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.   Stegall v. West, 11 Vet. App. 
268 (1998).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his acquired 
psychiatric disorder since November 1997, 
and that he furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.

2.  The RO should obtain all available 
records of psychiatric treatment or 
psychiatric hospitalization at the VAMC, 
Albany, New York, prior to 1990 and 
subsequent to November 1997 for 
association with the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder.  
The examination must be conducted by a 
psychiatrist other than the psychiatrist 
who co-signed the December 1994 and April 
1995 reports along with a clinical nurse 
specialist.  The claims folder including 
a copy of this Remand MUST be made 
available to the examiner prior to the 
examination and must be reviewed by the 
examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  The purpose of 
the examination is to ascertain the 
correct psychiatric diagnosis at the 
current time, whether an acquired 
psychiatric disorder including a 
psychosis had its onset in service, and 
whether a psychosis was present in the 
first post-service year.  Following 
examination, the physician should respond 
to the following questions: (a) what is 
the correct psychiatric diagnosis in 
service and at the current time; (b) did 
an acquired psychiatric disorder as 
distinguished from a personality disorder 
have its onset in service; (c) was a 
psychosis manifest within one year after 
the veteran's discharge from service.

4. The RO should thereafter review the 
claims folder and ensure that the 
foregoing development actions have been 
completed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the requested 
examination does not fully comply, 
including review of the claims file, the 
examination report must be returned for 
corrective action.

5.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


